 



Exhibit 10.1



         
(VISTEON LOGO) [k94815k9481500.gif]
  Robert H. Marcin
Senior Vice President
Corporate Relations   Visteon Corporation
One Village Center Drive
Van Buren Twp., MI 48111 USA
Tel 734-710-7120
Fax 734-710-7122

See the possibilities®

May 20, 2005

Mr. Donald J. Stebbins
64, Avenue Lily
La Celle St. Cloud
78170 Paris
France

Re: Letter Agreement

Dear Don:

I wanted to take this opportunity to welcome you aboard.

This letter agreement, which supercedes all prior agreements and understandings,
establishes the terms that will apply to your employment, which shall be
effective as of May 21, 2005, assuming successful completion of a post
employment physical and drug screen.



  1.   POSITION. You will be employed as the President and Chief Operating
Officer and will report to the Company’s Chairman-elect and Chief Executive
Officer, Michael F. Johnston.     2.   TERM. This Agreement is for a two year
term, with the Agreement automatically renewable for successive one year terms
unless either party gives written notice not less than 90 days prior to
expiration that it/he does not wish to renew. If the Company gives such notice
prior to your 10th anniversary with the Company, you shall be entitled to
severance benefits upon termination of employment on the same basis as provided
below for a termination without “Cause” or resignation for “Good Reason” (each
such term as defined in Sections 10 and 11 herein) during the term of the
Agreement. If the Company gives such notice after your 10th anniversary with the
Company, you shall not be entitled to such severance.     3.   COMPENSATION.



  a.   Annual Base Salary. Your annual base salary will be $850,000, and will be
reviewed annually and increased (but not decreased) in the discretion of the
Board.

 



--------------------------------------------------------------------------------



 



Letter Agreement
May 20, 2005
Page 2 of 6



  b.   Short Term Incentive Opportunity. The Short Term Incentive Opportunity
for 2005 will provide you an opportunity to receive 95% of base salary at target
performance, with a guaranteed minimum payment of 100% of target ($807,500) for
2005, payable in the first quarter of 2006.     c.   Long Term Incentive Plan.
You will participate on a pro-rata basis in the 2004-2006 and 2005-2007
long-term incentive opportunity cycles, which provide for 400% of base salary at
target performance ($3,400,000), delivered in a proportion of 50% cash, 25%
restricted stock and/or restricted stock units and 25% stock options and/or
stock appreciation rights. The cash award is based on achievement of the
Company’s financial and operational goals over a three (3) year period. The
options are to be valued on the Black Scholes method or other method adopted by
the Board for annual grants to senior officers. Equity awards will reflect
vesting and other terms and conditions applicable to other senior officer
awards.     d.   Future Incentive Programs. You will participate in future short
term and long term incentives on the same basis and under the same terms and
conditions as other senior officers, as determined by the Organization &
Compensation Committee of the Visteon Board of Directors.     e.   Signing
Bonus. You will receive a cash bonus in the amount of $3,000,000, payable
30 days after the effective date of your hire. The cash payment is contingent on
your continued employment with the Company through the payment date. If, prior
to the third anniversary of the effective date of your hire, your employment is
terminated by the Company for Cause or by you without Good Reason, you shall be
required to return the net after-tax amount of the signing bonus multiplied by
the difference of one minus a fraction, the numerator of which is the number of
completed months since the effective date of your hire, and the denominator of
which is 36.         You shall not be required to return any portion of the
signing bonus if your employment is terminated by the Company without Cause or
by you for Good Reason.



  4.   SUPPLEMENTAL RETIREMENT. You will participate in the Company’s pension
plan, excess benefit plan and all other qualified and nonqualified retirement
plans and plans of deferred compensation, consistent with other senior officers.
You will be credited with two years of benefit service for each one year of
actual benefit service through the Supplemental Executive Retirement Pension
Plan (“SERP”). In addition, the Company will credit you with an opening balance
in the SERP of $1,200,000.00.

 



--------------------------------------------------------------------------------



 



Letter Agreement
May 20, 2005
Page 3 of 6



      Your aggregate accrued benefit payable from all qualified and nonqualified
retirement plans upon retirement from the Company will not be less than the
greater of the actuarial equivalent value of (a) the aggregate benefit payable
to you under the Visteon Pension Plan, the SERP, and the Visteon Corporation
Pension Parity Plan minus the $1,200,000.00 opening balance and interest credits
attributable thereto or (b) the $1,200,000.00 SERP opening balance plus interest
credits accrued to the date of retirement. Except as set forth in this
Agreement, the additional SERP benefits described herein shall be subject to all
terms and conditions of the SERP.         You will forfeit the aforementioned
benefits if, prior to your five year anniversary with the Company you are
terminated by the Company for Cause (other than due to your “Disability”, which
shall have the meaning set forth in the long term disability benefit plan of the
Company in which you participate), or you terminate employment with the Company
for other than Good Reason.     5.   OTHER BENEFITS AND PERQUISITES. You will
participate in all benefits and perquisites maintained by the Company for senior
executives or other employees, including a $1,600 per month vehicle allowance
and a $50,000 annual flexible perquisite plan available to be used for financial
planning, home security, club membership or exercise facility dues, etc., and
tax payments reported in the Company’s Annual Proxy. You will also participate
in the Company’s Executive Security Program relating to use of the corporate
aircraft and personal security system.         You will participate in the
Executive Retiree Health Care Plan on the same basis as does the Company’s CEO.
    6.   RELOCATION. You will be provided with full relocation benefits with tax
gross-up as provided under the Company Relocation Program. Such benefits include
moving of household goods, and related travel expenses for you and your family.
    7.   SEVERANCE. You retain the right to resign at any time for any reason,
just as the Company retains the right to sever the employment relationship at
any time, with or without Cause. However, if you are terminated by the Company
without Cause or you resign from the Company’s employ for Good Reason during the
term of this Agreement, you will be entitled to the following separation
benefits (provided you sign a release of all claims against the Company and its
representatives):

 



--------------------------------------------------------------------------------



 



Letter Agreement
May 20, 2005
Page 4 of 6



  a.   The Company Executive Severance Plan, which currently provides for one
year of base salary, reimbursement of COBRA premiums for up to one year
following termination, and the payment of any unexpended amounts in your Flex
Perks account under certain conditions.     b.   Should said termination without
Cause or resignation for Good Reason occur during the first 12 months of your
employment, in addition to the benefits described in 7(a), and subject to the
same conditions, you would also receive:



  i.   Six additional months of base salary.     ii.   Retention (or payment) of
your entire signing bonus.     iii.   Prior year earned but unpaid annual and
long term performance cash.     iv.   Pro-rata portion of current year annual
and long-term performance cash.



  c.   If the incumbent Chairman & CEO vacates his position for any reason on or
after your 2nd anniversary with the Company, and another candidate is selected
to fill that position, you may elect to terminate your employment within three
months of such decision or appointment, and receive the severance benefits
described in 7(a) above, as well as immediate full vesting of any outstanding
stock options or stock appreciation rights and restricted stock or restricted
stock units.     d.   You shall have no duty to mitigate damages by seeking
other comparable employment. All amounts payable to you will not be subject to
reduction for any compensation received from other employment.



  8.   CHANGE IN CONTROL. Effective upon the effective date of your employment
hereunder, you shall be covered by the same Change in Control Agreement that is
applicable to executive officers of the Company, and which is described in the
Company’s 2005 proxy, except that the definition of “Change in Control” shall
exclude any sale or transfer of assets (other than a sale or transfer of
substantially all of the assets of the Company) to Ford Motor Company or its
affiliates or designees that may result from the Company’s current structural
discussions with Ford Motor Company.     9.   GENERAL.



  a.   Fees and Expenses. The Company will pay all reasonable professional fees
and expenses you incurred in connection with the negotiation and preparation of
this letter agreement and related agreements up to a maximum of $35,000, grossed
up for taxes.     b.   Indemnification. The Company will provide full
indemnification to the maximum extent permitted under the by-laws and applicable
law; provided, however, that

 



--------------------------------------------------------------------------------



 



Letter Agreement
May 20, 2005
Page 5 of 6



      the Company’s obligation to indemnify you shall not extend to, and shall
expressly exclude, any liability arising out of conduct that predates your
employment with the Company. The Company shall maintain directors and officers
liability insurance coverage in an amount reasonably anticipated to satisfy such
indemnification during your employment and at all times thereafter for the
duration of any period of limitations during which any action may be brought
against you.     c.   Successors. The Company shall cause any successor to all
or substantially all of its business or assets expressly to assume and agree to
perform your letter agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.    
d.   Contingency. In the event you are enjoined (or otherwise legally
restrained) from joining the Company, the Company’s offer is withdrawn and this
Agreement shall be null and void.



  10.   CAUSE. For purposes of this agreement, “Cause” shall have the following
meaning:



  a.   You are convicted of, or have pleaded guilty or nolo contendere to, any
felony or any crime involving moral turpitude or misrepresentation;     b.   You
willfully fail or refuse to carry out the reasonable and lawful directions of
the CEO concerning duties or actions consistent with your position as COO and
such failure or refusal shall have continued for a period of ten (10) days
following written notice from the CEO;     c.   You engage in any willful
misconduct against the Company constituting fraud, embezzlement,
misappropriation of funds or breach of fiduciary duty;     d.   You engage in
any gross or willful misconduct resulting in a substantial loss to the Company
or substantial damage to its reputation;     e.   You commit a material and
willful violation of any of the Company’s reasonable rules, regulations,
policies, directions and restrictions; or     f.   You become incapacitated due
to mental or physical illness which results in your inability to substantially
perform your duties.

 



--------------------------------------------------------------------------------



 



Letter Agreement
May 20, 2005
Page 6 of 6



  11.   GOOD REASON. “Good Reason” shall mean:



  a.   The assignment to you of any duties (including titles and reporting
relationships), inconsistent in any material respect with your authority, duties
or responsibilities as contemplated by the letter agreement, or any other action
by the Company which results in a significant diminution in your position,
authority, duties or responsibilities1, excluding any isolated and inadvertent
action not taken in bad faith and which is remedied by the Company within
10 days after receipt of notice from you; or     b.   Any failure by the Company
to comply with any of the provisions of this Letter Agreement regarding your
base salary, bonus, annual equity incentive, benefits and perquisites,
retirement benefit, relocation, and other benefits and amounts payable to you
under the letter agreement, other than an isolated and inadvertent failure not
committed in bad faith and which is remedied by the Company within 10 days after
receipt of notice from you.

We are confident that your leadership experience will immediately impact
Visteon’s success. With your addition to our team we can accomplish great things
together.

                  VISTEON CORPORATION
 
                By:   /s/ Robert H. Marcin

          Robert H. Marcin

          Sr. Vice President, Corporate Relations

          May 23, 2005

          Agreed and Accepted    
 
       
/s/ Donald J. Stebbins
    Donald J. Stebbins      
 
       
Dated:
  May 23, 2005    



--------------------------------------------------------------------------------

1 Any sale of assets by the Company, shall not, in and of itself, constitute a
significant diminution in your position, authority, duties or responsibilities.

 